Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use of our report dated May 2, 2013 with respect to the consolidated financial statements of Genoil Inc., which comprise the consolidated statements of financial position as at December 31, 2012 and 2011 and the consolidated statements of loss and comprehensive loss, changes in equity and cash flows for the years then ended, and a summary of significant accounting policies and other explanatory information, included in the Annual Report (Form 20-F) as at December 31, 2012. 1500, 640  5TH AVENUE SW, CALGARY, AB T2P 3G4
